833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Lonnie BURKE, Petitioner-Appellant,v.John D. REES, Warden, Kentucky State Reformatory, Respondent-Appellee.
No. 87-5415.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Petitioner appeals from the district court's order denying his petition for habeas corpus relief filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner alleged in the district court that his parole was revoked in violation of procedural due process.  The district court, without an evidentiary hearing, denied the petition upon concluding that petitioner was afforded his full entitlement of procedural safeguards prior to revocation of his parole.


3
Upon consideration, we affirm the district court's decision of March 31, 1987 for reasons stated in the magistrate's report and recommendation dated March 10, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.